Citation Nr: 1513927	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-30 819	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served on active duty in the military from March 1967 to March 1969.  

This appeal to the Board of Veterans' Appeals (BVA/Board) is from a September 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent evaluation for this disability retroactively effective from February 11, 2009.  He believes he is entitled to a higher initial rating for this service-connected disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran testified in support of this claim during December 2013 and November 2014 hearings at the RO, the first before a local Decision Review Officer (DRO) and the second before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of both hearings are of record.

Although the RO only certified as on appeal the claim of entitlement to an initial rating higher than 30 percent for the PTSD, during the November 2014 Travel Board hearing the Veteran's representative raised the additional claim for a TDIU on the grounds that the Veteran's PTSD renders him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record); see also Norris v. West, 12 Vet. App. 413, 420 (1999) (TDIU claim is, in essence, a claim for an increased rating); Hurd v. West, 13 Vet. App. 449 (2000) (TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (TDIU claim is informally raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  Given these precedents, it would be inappropriate to treat the TDIU claim as separate from the claim for a higher initial rating for the PTSD; instead, the TDIU claim is derivative of this increased (initial-rating) claim, so also is on appeal.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Inasmuch as this derivative claim is entirely predicated on the service-connected disability for which the Veteran is requesting a higher initial evaluation in this appeal, the Board has authority to assume jurisdiction of this derivative claim.  The Board realizes the RO has not considered this derivative claim in the first instance, even though the Agency of Original Jurisdiction (AOJ).  However, given its entirely favorable disposition, discussed below, the Board's decision to proceed to adjudicating this claim is at most non-prejudicial or harmless error, not affecting the essential fairness of the decision.  38 C.F.R. § 20.1102 (2014); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

VA processed this appeal entirely electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this appeal must remain mindful of this electronic record.



FINDINGS OF FACT

1.  During the entire course of this appeal, the Veteran's PTSD has caused deficiencies in most areas - such as work, school, family relations, judgment, thinking and mood, but not total occupational and social impairment.

2.  During the entire course of this appeal, however, the Veteran has been unable to obtain or maintain substantially gainful employment because of his PTSD, so has been totally impaired occupationally though not also socially.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to a higher initial rating of 70 percent for the PTSD as of February 11, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria also are met for entitlement to a TDIU as of February 11, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to 

substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, the Veteran does not assert that VA failed to satisfy its duty to notify, including during the November 2014 hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (explaining that Board and RO hearings are treated the same in determining whether there was compliance with 38 C.F.R. § 3.103(b)(2)), or that there are any additional records that VA should obtain on his behalf.  Even assuming otherwise, the evidence does not show any notice violation.  This claim for a higher initial evaluation for the PTSD arose from the grant of service connection for this condition.  VA does not have to provide additional VCAA notice concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  Thereafter, the RO also obtained all treatment and other records the Veteran had identified as potentially pertinent to these claims.  

VA also satisfied its duty to assist the Veteran in developing these claims, including by affording him VA compensation examinations assessing and reassessing the severity of his PTSD in terms of its impact on his social and occupational functioning.  

Although the Veteran's representative has questioned the adequacy of the Veteran's VA compensation examinations in 2009 and 2013 (asserting, as an example, that the report of the latter is internally inconsistent), he has not requested that the Veteran be afforded another such examination.  Instead, he submitted a report of a private evaluation, upon which the Board is basing its favorable decision below.  Therefore, no further notice or assistance is required - especially since the Board is increasing the initial rating for the PTSD from 30 to 70 percent (so substantially, albeit not to the highest possible level of 100 percent), but also granting the derivative TDIU claim, in turn meaning the Veteran will receive compensation for all intents and purposes at the 100-percent level.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran claims that his PTSD is far more than 30-percent disabling, as evidenced by the fact that it precludes him from working in any substantially gainful capacity, therefore also entitles him to a TDIU.  According to VA Form 9's (Appeal to the Board) dated in December 2013 and May 2014, after he retired, his PTSD worsened and Vietnam came back to haunt him.  He asserts that, without a job requiring 60 to 80 hours of work weekly, he began to experience avoidance, more frequent flashbacks, sleeping difficulties, including nightmares, and depression.  As well, he began spending all day in the lower level of his home (his "bunker") and installed a security system.  

According to his December 2013 and November 2014 hearing testimony, he gets along fine with his spouse.  He previously experienced outbursts with her, but then learned that they weren't worth it.  He reportedly has no friends other than those participating in his group therapy sessions.  He seeks a 70 percent evaluation, or at least a 50 percent evaluation, based on demonstrated difficulty adapting to stressful circumstances, including work and a work-like setting, and an inability to establish and maintain effective relationships with other than family members.  The Veteran refers to a VA examiner's 2009 VA examination report as supporting his assertions.  He questions why the RO did not consider his assertions or the fact that he hasn't worked since 2006 when evaluating the severity of his PTSD.  He alleges that, after 37 years of working at the same plant as a maintenance mechanic, he quit after he began arguing and finding it difficult to get along with new management's policy on speed (production) over quality.  He alleges that, thereafter, he did some part-time work (several contracting jobs), but stopped due to stress.  He then began seeking VA mental health treatment in 2009 or 2010, which included the use of medication for his nightmares and sleeping difficulties.  He asserts that he originally went to VA to obtain help for his father, who had also served in the military, but met a woman there who talked to him and suggested that he might need help.  Since then, he has received such help, including by participating in group therapy.  

Allegedly, since February 2009, he has experienced sleeping difficulties and developed a tendency to isolate himself in his house (sees spouse twice daily, including in the morning and when he comes upstairs from his bunker, occasionally visits Home Depot and Kmart and occasionally goes to restaurants).  He has also stopped seeing his friends from work and begun to do perimeter searches at his house twice daily.  He acknowledges taking his boys to South Africa in 1999, vacationing in Tahiti in 2000 and visiting North Dakota, but argues these activities should not be construed as socialization outside the family.  He also acknowledges spending two months of the year in Arizona, but claims he does so because he feels feeling safer there, in a guarded trailer community.


Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014). 

The RO has rated the Veteran's PTSD as 30-percent disabling, effective from February 11, 2009.  All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known as the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130.  There are two important precedential decisions addressing the proper application of the General Rating Formula: Mauerhan v. Principi, 16 Vet. App. 436 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases.

A common pitfall in decisions in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.

The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. at 442 (2002), observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board to look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence or absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance on this area came from the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) in Vazquez-Claudio v. Shinseki, 713 F.3d 116, a decision in which the Federal Circuit Court acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit Court observed that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or other symptoms of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d at 117.  The Federal Circuit Court explained that the symptomatology should be the fact-finder's primary focus when determining a claimant's entitlement to a particular disability rating.  Id.

Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit Court endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  

When making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that the Veteran does not exhibit most, or even some, of the symptoms required for the 70% rating, as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

Under DC 9411, the General Rating Formula,  


[A] 30 percent evaluation is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

In this case, the Veteran has received treatment for mental health problems attributed to depression, PTSD and major depressive disorder, but medical professionals have not distinguished any of these conditions or the symptoms thereof from the PTSD.  In November 2014, K.A., M.D., a private psychiatrist, specifically related the Veteran's major depressive disorder to his PTSD.  As such, the Board must consider all of the Veteran's mental health symptoms as part and parcel of his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The record conflicts regarding the severity of this PTSD, but according to Dr. K.A.'s comprehensive and well-reasoned November 2014 report, since at least as far back as November 2009, the Veteran's PTSD has been 70 percent disabling and has rendered the Veteran unable to sustain full-time employment.  This opinion, which is supported by other evidence of record, including November 2014 Declarations of his PTSD counselor and spouse and a VA examiner's September 2013 opinion, confirm that the Veteran's PTSD is severe, resulting in significant distress or impairment in social and occupational and other important areas of functioning, extreme social isolation and, because of fears of being unsafe, an inability to be away from home for even one or two days weekly, let alone for a longer periods of time, during which he could work.  

According to Dr. K.A., the Veteran's spouse and the VA examiner, the mental health symptoms associated with this degree of disability include:  extensive sleeping difficulties; depression; speech with decreased inflection and animation; a blunted affect; avoidance of exposure to stimuli that evokes memories of Vietnam; a markedly diminished sphere of activities; estrangement or complete isolation from others; a lack of friendships; emotional numbing; a hyper startle response; ritualistic behavior; and a desire to remain at home, wherever that is, including in a trailer in Arizona.  According to Dr. K.A., the Veteran was able to cope with his PTSD for years when he worked by doing so for long hours, up to 80 weekly.  Now, he is not prone to hyperbole and, if anything, underreports the stress he is experiencing.  Dr. K.A's opinion, alone or considered in conjunction with the other evidence of record, satisfies the criteria for a 70 percent evaluation under DC 9411 and a TDIU, from November 2009.  

The question is whether an evaluation in excess of 30 percent for PTSD and a TDIU are assignable for the PTSD for the remainder of the time period at issue in this appeal, from February 11, 2009 to November 2009.  According to a VA examiner's May 2009 opinion, during that time period, the Veteran's PTSD was only so severe as to cause 30-percent disabling occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, according to that same VA examiner, during that time period, the Veteran was experiencing the same symptoms experienced since November 2009, including a startle reflex, intrusive memories, flashbacks, sleeping difficulties, including insomnia, avoidance, markedly diminished interest in activities, detachment and isolation, symptoms found to be 70 percent disabling and sufficient to establish a TDIU.  Soon after this examination, medical professionals prescribed the Veteran two medications for his mental health.  Considering these symptoms and the need for medication in conjunction with Dr. K.A.'s finding that the Veteran appears to underreport his stress, the Board finds that the Veteran's PTSD symptoms prior to and from November 2009 similarly disabling, satisfying the criteria for a 70 percent evaluation and a TDIU


ORDER

A higher 70 percent initial rating is granted for the PTSD retroactively effective from February 11, 2009 (so as of the same effective date as the lesser 30 percent rating the RO previously assigned), subject to the statutes and regulations governing the payment of retroactive VA compensation.

A TDIU also is granted retroactively effective from February 11, 2009.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


